Exhibit 10.23
EXECUTION VERSION






AMENDED AND RESTATED 
DEALER AGREEMENT 





 
DATED: 3 APRIL 2017 


DXC CAPITAL FUNDING LIMITED
AS ISSUER 


DXC TECHNOLOGY COMPANY
AS GUARANTOR 

 
CITIBANK EUROPE PLC, UK BRANCH
AS ARRANGER 
 
AND 
 
BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED
BARCLAYS BANK PLC 
BAYERISCHE LANDESBANK 
CITIBANK EUROPE PLC, UK BRANCH
AND
GOLDMAN SACHS INTERNATIONAL
AS DEALERS



 
RELATING TO A €1,000,000,000
EURO-COMMERCIAL PAPER PROGRAMME
 




TABLE OF CONTENTS



--------------------------------------------------------------------------------

PAGE


1.INTERPRETATION    2
2.ISSUE    6
3.REPRESENTATIONS AND WARRANTIES    8
4.CONDITIONS PRECEDENT    12
5.COVENANTS AND AGREEMENTS    13
6.OBLIGATIONS OF THE DEALERS    17
7.TERMINATION AND APPOINTMENT    17
8.CALCULATION AGENT    19
9.STATUS OF THE DEALERS AND THE ARRANGER    19
10.NOTICES    19
11.PARTIAL INVALIDITY    21
12.REMEDIES AND WAIVERS    21
13.COUNTERPARTS    21
14.RIGHTS OF THIRD PARTIES    21
15.GOVERNING LAW    21
16.ENFORCEMENT    21

CONDITION PRECEDENT DOCUMENTS
23


SELLING RESTRICTIONS
25


NOTIFICATION LETTER FOR AN INCREASE IN THE MAXIMUM AMOUNT
28


DEALER ACCESSION LETTER
30


FORM OF CALCULATION AGENCY AGREEMENT
32






THIS AGREEMENT is dated 3 April 2017 and made between:
BETWEEN:
(1)
DXC CAPITAL FUNDING LIMITED, a private company limited by shares and
incorporated and registered under the laws of Ireland, with registered number
563585 (the “Issuer”);

(2)
DXC TECHNOLOGY COMPANY (formerly known as Everett SpinCo, Inc.), a corporation
incorporated in the state of Nevada, with its registered address at 1775 Tysons
Boulevard, Tysons, Virginia 22102 (the “Guarantor”);

(3)
CITIBANK EUROPE PLC, UK BRANCH as arranger (the “Arranger”); and

(4)
BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED, BARCLAYS BANK PLC,
BAYERISCHE LANDESBANK, CITIBANK EUROPE PLC, UK BRANCH and GOLDMAN SACHS
INTERNATIONAL (the “Original Dealers”).

RECITALS
(A)
The Issuer has established a €1,000,000,000 euro-commercial paper programme,
under which the Issuer may from time to time issue euro-commercial paper notes.
Any Notes (as defined below) issued on or after the date of this Agreement shall
be issued pursuant to this Agreement and will be guaranteed by the Guarantor.
The Current Dealer Agreement shall continue in full force and effect with
respect to any notes issued prior to the date of this Agreement.

IT IS AGREED as follows:

1.
INTERPRETATION

1.1.
Definitions

In this Agreement:


“Additional Dealer” means any institution appointed as a Dealer in accordance
with Clause 7.2 (Appointment of Dealers).


“Agency Agreement” means the amended and restated issue and paying agency
agreement, dated on or about the date of this Agreement, between the Issuer, the
Guarantor and the Agent, providing for the issuance of and payment on the Notes,
as the same may be amended, supplemented, novated or restated from time to time.


“Agent” means Citibank N.A., London Branch acting as issue agent and as paying
agent for the Notes and any successor or additional agent appointed in
accordance with the Agency Agreement.


“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and Dublin.


“Clearing System” means Clearstream Banking, société anonyme (“Clearstream,
Luxembourg”), Euroclear Bank SA/NV (“Euroclear”) or any other clearing system
from time to time agreed between the Dealers and the Issuer.


“CSC” means Computer Sciences Corporation.


“Current Dealer Agreement” means the dealer agreement dated 24 July 2015,
between the Issuer, CSC, the Arranger and the Original Dealers.


“Dealer” means an Original Dealer (including Citibank Europe plc, UK Branch in
its capacity as Arranger) or an Additional Dealer but excluding any institution
whose appointment as a dealer has been terminated under Clause 7.1 (Termination)
provided that where any such institution has been appointed as Dealer in
relation to a particular issue of Notes or period of time, the expression
“Dealer” or “Dealers” shall only mean or include such institution in relation to
such Notes or that time period.


“Deed of Covenant” means the Deed of Covenant, dated on or about the date of
this Agreement, executed by the Issuer in respect of Global Notes issued under
the Agency Agreement, as the same may be amended, supplemented, novated or
restated from time to time.


“Definitive Note” means a Note, security printed or otherwise, issued by the
Issuer.


“Disclosure Documents” means, at any particular date:


(a)
the Information Memorandum;

(b)
Form 10 of Computer Sciences Government Services Inc. filed with the U.S.
Securities and Exchange Commission (the “SEC”) on 10 July 2015 and any
amendments thereto filed with the SEC at any time up to and including the
completion of the Separation; or

(c)
any other document delivered by the Issuer or the Guarantor to a Dealer which
the Issuer or the Guarantor has expressly authorised in writing to be
distributed to actual or potential purchasers of Notes.

“euro”, “EUR” and “€” denote the lawful currency introduced at the start of the
third stage of European Economic and Monetary union pursuant to the Treaty on
the Functioning of the European Union, as amended from time to time; and “euro
Note” means a Note denominated in euro.


“euro Equivalent” means on any day:


(a)
in relation to any euro Note, the nominal amount of such Note; and

in relation to any Note denominated or to be denominated in any other currency,
the amount in euro which would be required to purchase the nominal amount of
such Note as expressed in such other currency at the spot rate of exchange for
the purchase of such other currency with euro, as quoted by the Agent at or
about 11.00 a.m. (London time) on such day.
“Exchange Act Report” means, collectively the Guarantor’s Annual Reports on Form
10-K, Quarterly Reports on Form 10-Q and Reports on Form 8-K filed with the SEC
from time to time (excluding, in respect of Reports on Form 8-K, portions
thereof deemed furnished under applicable SEC rules).


“FSMA” means the Financial Services and Markets Act 2000, as amended.


“Global Note” means a Note in global form, representing an issue of commercial
paper.


“Group” means the Guarantor and its Subsidiaries.


“Guarantee” means the guarantee dated on or about the date of this Agreement and
executed as a deed by the Guarantor, in respect of the obligations of the Issuer
under the Notes and the Deed of Covenant, as the same may be amended,
supplemented, novated or restated from time to time.


“Information Memorandum” means the most recently published information
memorandum containing information about the Issuer, the Guarantor and the Notes
(including information incorporated therein by reference), as prepared by or on
behalf of the Issuer and the Guarantor for use by the Dealers in connection with
the transactions contemplated by this Agreement.


“Maximum Amount” means €1,000,000,000 or such other amount as may apply in
accordance with Clause 2.7 (Increase in Maximum Amount).


“Note” means a Definitive Note or a Global Note issued under the Agency
Agreement to a Dealer.


“Note Transaction” means the issue by the Issuer and the subscription by a
Dealer of Note(s) in accordance with Clause 2 (Issue).


“Programme” means the euro-commercial paper programme of the Issuer established
by the Programme Agreements.


“Programme Agreement” means this Agreement, any agreement for a Note
Transaction, the Guarantee, the Deed of Covenant or the Agency Agreement.


“Ratings Agency” means Fitch Ratings Ltd. (“Fitch”), Moody’s Investors Service,
Limited (“Moody’s”) or Standard & Poor’s Ratings Services (“S&P”) or any other
statistical ratings organisation which rates the Issuer’s debt securities.


“Relevant Party” means in respect of each Dealer, each of its affiliates and
each person who controls them (within the meaning of section 15 of the
Securities Act or section 20 of the United States Securities Exchange Act of
1934, as amended), together with each of its directors, officers, employees and
agents.


“Sanctions” means any sanctions or embargoes and/or restrictive measures
administered or imposed by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. State Department, any other agency of the
U.S. government, the United Nations, the European Union or the United Kingdom.


“Separation” means the separation of CSC’s North American Public Sector business
into an independent publicly traded company (CSC - U.S. Public Sector).


“Sterling” and “£” denote the lawful currency of the United Kingdom; and
“Sterling Note” means a Note denominated in Sterling.


“Subsidiary” means:


(a)
an entity of which a person has direct or indirect control or owns directly or
indirectly more than 50 per cent. of the voting capital or similar right of
ownership and “control” for this purpose means the power to direct the
management and the policies of the entity whether through the ownership of
voting capital, by contract or otherwise; or

(b)
an entity whose financial statements are, in accordance with applicable law and
generally accepted accounting principles, consolidated with those of another
person.

1.2.
Construction

(a)
In this Agreement, unless the contrary intention appears, a reference to:

(i)
a provision of a law is a reference to that provision as amended, extended,
applied or re-enacted and includes any subordinate legislation;

(ii)
a Clause or a Schedule is a reference to a clause of or a schedule to this
Agreement;

(iii)
a person includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, joint venture or
consortium), government, state, agency, organisation or any other entity whether
or not having separate legal personality, and references to any person shall
include its successors in title, permitted assigns and permitted transferees;

(iv)
assets includes present and future properties, revenues and rights of every
description;

(v)
an authorisation includes any authorisation, consent, approval, resolution,
licence, exemption, filing, notarisation or registration;

(vi)
a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or authority; and

(vii)
any Programme Agreement or other document is a reference to that Programme
Agreement or other document as amended, novated, restated, superseded or
supplemented.

(b)
The index to and the headings in this Agreement are for convenience only and are
to be ignored in construing this Agreement.

1.3.
Amendment and Restatement

The Current Dealer Agreement shall be amended and restated on the terms of this
Agreement. Any Notes issued on or after the date of this Agreement shall be
issued pursuant to this Agreement. This does not affect any notes issued prior
to the date of this Agreement, and the Current Dealer Agreement shall continue
in full force and effect with respect to such notes.

2.
ISSUE

2.1.
Appointment of Dealers

The Issuer hereby appoints the Dealers with respect to the issue of Notes under
this Agreement.


2.2.
The Uncommitted Programme

The Issuer shall not be under any obligation to issue any Notes, and a Dealer
shall not be under any obligation to subscribe for or procure the subscription
for any Notes, until such time as an agreement for a Note Transaction has been
reached between the Issuer and that Dealer.


2.3.
Issue of Notes

(a)
Subject to the terms of this Agreement, the Issuer may issue Notes to any of the
Dealers from time to time at such prices and upon such terms as the Issuer and
the relevant Dealer may agree. The Issuer acknowledges that the Dealers may
resell Notes subscribed for by such Dealers.

(b)
Each issue of Notes having the same Issue Date, Maturity Date, currency and
yield and redemption basis will be represented by one or more Global Notes or by
Definitive Notes having the aggregate principal amount of such issue as may be
agreed between the Issuer and the relevant Dealer.

(c)
The tenor of each Note shall not be less than one day nor greater than 364 days,
with that tenor being calculated from (and including) the issue date to (but
excluding) the maturity date of that Note.

(d)
Global Notes and Definitive Notes (if any) shall be issued in the following
denominations (or integral multiples thereof):

(i)
for euro Notes, €500,000; or

(ii)
for Sterling Notes, £100,000 or the Sterling equivalent of at least €125,000
(whichever is greater),

or such other conventionally accepted denominations in those currencies or such
other currency as may be agreed between the Issuer and the relevant Dealer from
time to time, subject in each case to compliance with all applicable legal and
regulatory requirements and provided that the equivalent of that denomination in
Sterling as at the Issue Date is not less than £100,000 or the Sterling
equivalent of at least €125,000 (whichever is greater).


(e)
The aggregate amount of Notes outstanding at any time will not exceed the
Maximum Amount. For the purposes of calculating the Maximum Amount of Notes
issued under this Agreement, the principal amount of any outstanding Note
denominated in any currency other than euro shall be taken as the euro
Equivalent of such principal amount as at the Issue Date of the Notes then to be
issued.

2.4.
Agreements for Note Transactions

If the Issuer and any Dealer shall agree on the terms of the subscription for
any Note by that Dealer (including agreement with respect to the issue date,
aggregate principal or nominal amount, denomination, currency, price, redemption
basis, maturity date and discount or interest basis), then:


(a)
the Issuer shall instruct the Agent to issue that Note and deliver it in
accordance with the terms of the Agency Agreement;

(b)
the relevant Dealer shall pay the subscription price of such Note on the issue
date:

(i)
in the case of a euro Note, by transfer of same-day funds settled through the
Trans-European Automated Real-Time Gross Settlement Express Transfer (TARGET2)
System (or any successor thereto) to such euro account as the Agent shall from
time to time have specified for this purpose; or

(ii)
in the case of a Sterling Note, by transfer of same-day funds to the Sterling
account in London as the Agent shall from time to time have specified for this
purpose; or

(iii)
in all other cases, by transfer of freely transferable same-day funds in the
relevant currency to the account of the Agent at such bank in the applicable
jurisdiction for such currency as the Agent may from time to time have specified
for this purpose; and

(c)
the relevant Dealer shall notify the Agent and the Issuer of the payment and
delivery instructions applicable to such Note in accordance with prevailing
market practice and in sufficient time to enable the Agent to deliver such
Note(s) (or make the same available for collection) on the relevant issue date.

2.5.
Failure to issue

If, for any reason (including, without limitation, the failure of the relevant
trade), a Note is not to be issued in accordance with a Note Transaction, the
Issuer and the relevant Dealer shall immediately notify the Agent of that fact.


2.6.
Optional currencies

Any agreement for a Note Transaction for a Note denominated in a currency other
than Sterling or euro shall be conditional upon:


(a)
it being lawful and in compliance with all requirements of any relevant central
bank and any other relevant fiscal, monetary, regulatory or other authority from
time to time, for deposits to be made in such currency and for such Note to be
issued, offered for sale, sold and delivered as contemplated by such Note
Transaction;

(b)
such other currency being freely transferable and freely convertible into euro;

(c)
the consent of the Agent to that currency having been given; and

(d)
any appropriate amendments which the relevant Dealer and/or the Issuer shall
require having been made to this Agreement and any appropriate amendments which
the Issuer and/or the Agent shall require having been made to the Agency
Agreement.

2.7.
Increase in Maximum Amount

The Issuer may from time to time increase the Maximum Amount by:


(a)
giving at least 10 days’ notice by letter in substantially the form of Schedule
3 to each Dealer and to the Agent; and

(b)
delivering to each Dealer with that letter the documents referred to in that
letter, in each case in form and substance acceptable to each Dealer.

2.8.
Global Notes and Definitive Notes

(a)
Each Note issued will be represented initially by one or more Global Notes.

(b)
Global Notes will be exchangeable, in accordance with their terms, for
Definitive Notes only upon default by the Issuer in the payment of any amount
payable in respect of the Notes represented by such Global Notes or if one or
both of Euroclear and Clearstream, Luxembourg or any other relevant Clearing
System in which the relevant Global Note is held is closed for business for a
continuous period of 14 days or more (other than by reason of weekends or public
holidays, statutory or otherwise) or if any such Clearing System announces an
intention to, or does in fact, permanently cease to do business.


3.
REPRESENTATIONS AND WARRANTIES

Representations and warranties


Each of the Issuer (in respect of itself) and the Guarantor (in respect of
itself and the Issuer) makes the representations and warranties in this Clause 3
to each Dealer.


3.1.
Status

Each of the Issuer and the Guarantor is a corporation duly incorporated and
validly existing under the laws of its jurisdiction of incorporation and has the
power to own its assets and carry on its business as it is being conducted.


3.2.
Powers and authority

Each of the Issuer and the Guarantor has the power to enter into, perform and
deliver, and has taken all necessary action to authorise the entry into,
performance and delivery of, the Notes (in the case of the Issuer) and the
Programme Agreements to which it is a party and the transactions contemplated by
those Notes and Programme Agreements.


3.3.
Binding obligations

The obligations expressed to be assumed by the Issuer and the Guarantor in each
of the Programme Agreements to which it is a party and (when the Notes have been
issued and delivered under the Agency Agreement and have been paid for) the
Notes are, subject to any general principles of law limiting its obligations
which are specifically referred to in any legal opinion delivered under Schedule
1, legal, valid, binding and enforceable obligations.


3.4.
Authorisations

All authorisations required by the Issuer and the Guarantor:


(a)
to enable it lawfully to enter into, exercise its rights and comply with its
obligations under, the Notes and Programme Agreements to which it is a party;
and

(b)
to make the Programme Agreements to which it is a party and the Notes admissible
in evidence in its jurisdiction of incorporation, have been obtained or effected
and are in full force and effect.

3.5.
Non-conflict

The entry into, delivery and performance by each of the Issuer and the Guarantor
of its obligations under the Notes and the Programme Agreements to which it is a
party and the transactions contemplated by the Programme Agreements will not
conflict with, or constitute a default under:


(a)
the constitutional documents of the Issuer or the Guarantor; or

(b)
any law or regulation applicable to the Issuer or the Guarantor; or

(c)
any agreement or instrument by which the Issuer or the Guarantor or any of their
respective assets are bound.

3.6.
Ranking

The obligations of the Issuer and the Guarantor under the Programme Agreements
to which it is a party rank, and the Notes (when issued) will rank, at least
pari passu with all present and future unsecured and unsubordinated obligations
of the Issuer or the Guarantor, as the case may be, other than obligations
mandatorily preferred by law applying to companies generally.


3.7.
Disclosure Documents

(a)
In the context of the Programme Agreements and the transactions contemplated by
the Programme Agreements, the information contained or incorporated by reference
in the Disclosure Documents is true and accurate in all material respects and
not misleading in any material respect and there are no other facts in relation
to the Issuer, the Guarantor or any Notes the omission of which makes the
Disclosure Documents or any such information contained or incorporated by
reference therein misleading in any material respect.

(b)
Any statements of intention, opinion, belief or expectation contained in the
Disclosure Documents are, or will be at the date of its publication, honestly
and reasonably made by the Issuer and the Guarantor.

3.8.
Financial information

The most recently published financial statements (and in the case of the Issuer
only, the opening balance sheet) of the Issuer and the Guarantor which are
incorporated by reference in the Information Memorandum:


(a)
were prepared in accordance with the requirements of applicable law and with
generally accepted accounting principles in the jurisdiction of incorporation of
the Issuer or the Guarantor (as the case may be) and are consistently applied
throughout the periods involved; and

(b)
fairly represent the financial condition and operations of the Issuer and the
Guarantor, respectively as at the date to which they were prepared.

3.9.
Adverse change and litigation

Except as otherwise disclosed by any Disclosure Documents:


(a)
there has been no adverse change in the business, financial or other condition
or prospects of any member of the Group since the date of the most recently
published audited consolidated financial statements of the Guarantor or, if not
available, CSC; and

(b)
there is no litigation, arbitration or administrative proceeding pending or, to
the knowledge of the Issuer or the Guarantor, threatened against or affecting
any member of the Group except as disclosed in the Guarantor’s Exchange Act
Reports, which in any case could reasonably be expected to be material in the
context of the Programme Agreements and the transactions contemplated by the
Programme Agreements.

3.10.
No default

No member of the Group is in default in respect of any indebtedness for borrowed
money or any obligation having a similar commercial effect.


3.11.
No withholding tax

Neither the Issuer nor the Guarantor is required by any law or regulation of, or
any relevant taxing authority or any political subdivision or any authority
thereof having the power to tax in, the jurisdiction in which the Issuer or the
Guarantor is resident for tax purposes to make any withholding or deduction from
any payment due under the Notes or any Programme Agreement to which it is a
party for or on account of any taxes or duties of whatever nature.


3.12.
Maximum Amount

The aggregate outstanding principal amount of the Notes on the date of issue of
any Note does not exceed the Maximum Amount.


3.13.
Anti-Bribery

Except as disclosed in the Guarantor’s Exchange Act Reports, neither the Issuer,
the Guarantor nor any of their respective Subsidiaries, nor any director,
officer, agent, employee or other person associated with or acting on behalf of
the Issuer, the Guarantor or any of their respective Subsidiaries, has used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; violated or is in violation of any provision of any applicable
anti-bribery or anti-corruption law, rule or regulation enacted in any
jurisdiction; or made, offered or promised to make, or authorised the payment or
giving of any bribe, rebate, payoff, influence payment, facilitation payment,
kickback or other unlawful payment or gift of money or anything of value
prohibited under any applicable law, rule or regulation.


3.14.
Sanctions

Neither the Issuer, the Guarantor nor any of their respective Subsidiaries nor,
to the knowledge of the Issuer or the Guarantor, any director, officer, agent,
employee or affiliate of the Issuer, the Guarantor or any of their respective
Subsidiaries is currently the subject of any Sanctions or conducting business
with any person, entity or country which is the subject of any Sanctions.


3.15.
Money Laundering Laws

The operations of the Issuer, the Guarantor and their respective Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record keeping and reporting requirements and money laundering statutes in
Ireland, the United States of America and the Grand Duchy of Luxembourg and of
all jurisdictions in which the Issuer, the Guarantor and their respective
Subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any applicable governmental agency (collectively, “Money Laundering
Laws”).


3.16.
United States Investment Company Act

Neither the Issuer nor the Guarantor are, or as a result of any issue of Notes
or the receipt or application of the proceeds thereof will be, an investment
company as defined in the United States Investment Company Act of 1940.


3.17.
U.S. selling restrictions

Each of the Issuer and the Guarantor represents, warrants and agrees:


(a)
that the Issuer is a “foreign issuer” as defined in Regulation S (“Regulation
S”) under the U.S. Securities Act of 1933, as amended (the “Securities Act”);

(b)
that neither it, nor any of its affiliates (as defined in Rule 501 under the
Securities Act), nor any person (other than the Dealers, as to whom no
representation or warranty is made) acting on its behalf or on behalf of any of
its affiliates, has engaged or will engage in any directed selling efforts (as
defined in Regulation S) in connection with the offering of any Notes and the
Guarantee; and

(c)
that it, its affiliates (as defined in Rule 501 under the Securities Act) and
any person (other than the Dealers, as to whom no representation or warranty is
made) acting on its behalf or on behalf of any of its affiliates, have complied
and will comply with the offering restrictions requirement of Regulation S; and

(d)
that it will not offer or sell, nor solicit offers to buy, securities under
circumstances that would require registration of the Notes under the Securities
Act.

3.18.
Times for making representations and warranties

The representations and warranties set out in this Clause 3:


(a)
are made on the date of this Agreement; and

(b)
are deemed to be repeated on each date upon which the Maximum Amount is
increased, each date a Note Transaction is agreed and each date upon which any
Note is, or is to be issued, in each case, by reference to the facts and
circumstances then existing.

When a representation or warranty under Clauses 3.7 (Disclosure Documents) and
3.9 (Adverse change and litigation) is repeated under paragraph (b) above, the
reference to Disclosure Documents shall be deemed to be only the Disclosure
Documents which have been published before the date on which a relevant Note
Transaction is made (in the case of that Note Transaction and the corresponding
issue of Notes) or the date on which the letter purporting to increase the
Maximum Amount is delivered (in the case of that increase).


3.19.
Notice of inaccuracy

If, before a Note is issued and delivered to or for the account of the relevant
Dealer, an event occurs which would render any of the representations and
warranties in this Clause 3 immediately, or with the lapse of time, untrue or
incorrect, the Issuer will inform the relevant Dealer as soon as practicable of
the occurrence of such event. In either case, the relevant Dealer shall inform
the Issuer without any undue delay whether it wishes to continue or discontinue
the issuance and delivery of the respective Notes.



4.
CONDITIONS PRECEDENT

4.1.
Conditions precedent

By a date no later than five Business Days before the date upon which the Issuer
and any Dealer shall first agree terms for a Note Transaction (or such other
period as may be agreed between the Issuer and that Dealer), the Issuer shall
deliver to that Dealer each of the documents listed in Schedule 1, in form and
substance satisfactory to that Dealer.


4.2.
Further conditions precedent

The obligations of any Dealer in respect of any agreement for a Note Transaction
and each issue of Notes shall be conditional upon:


(a)
the representations and warranties of the Issuer and the Guarantor contained in
Clause 3 (Representations and warranties) being true and correct:

(i)
on each date upon which an agreement for a Note Transaction is made; and

(ii)
on each date on which Notes are issued, by reference to the facts and
circumstances then subsisting;

(b)
there being no breach as at the issue date of those Notes in the performance of
the obligations of the Issuer or the Guarantor under any of the Programme
Agreements or any Note; and

(c)
except as disclosed in any Disclosure Document issued before the date upon which
an agreement for a Note Transaction is made, no Ratings Agency has, in respect
of any short-term debt securities of the Issuer or the Guarantor, issued any
notice downgrading such securities or put any such rating on its “Creditwatch”
list or other similar publication of formal review (including a notice
confirming a change of outlook), in each case with negative implications.


5.
COVENANTS AND AGREEMENTS

5.1.
Duration

The undertakings in this Clause 5 remain in force from the date of this
Agreement for so long as any Programme Agreement is in force and any amount is
or may be outstanding under any Programme Agreement or any Note.


5.2.
Information

Whenever the Issuer or the Guarantor publishes or makes available to its
shareholders (or any class of them) or to its creditors generally (or any class
of them) or to the public (by filing with any regulatory authority, securities
exchange or otherwise) any information which could reasonably be expected to be
material in the context of the Programme Agreements and the Notes and the
transactions contemplated by the Programme Agreements and the Notes, the Issuer
or the Guarantor shall:


(a)
notify each Dealer as to the nature of such information;

(b)
make a reasonable number of copies of such information available to each Dealer
upon request and permit distribution of that information to actual or potential
purchasers of Notes; and

(c)
take such action as may be necessary to ensure that the representation and
warranty contained in Clause 3.7 (Disclosure Documents) is true and accurate on
the dates when it is made or deemed to be repeated.

5.3.
Authorisation information

Whenever the Issuer or the Guarantor is required to obtain or effect any
authorisation in order to comply with the representation and warranty contained
in Clause 3.4 (Authorisations), the Issuer or the Guarantor shall:


(a)
notify each Dealer as to the nature of such authorisation; and

(b)
upon request by a Dealer, make a reasonable number of copies of such
authorisation available to that Dealer.

5.4.
Ratings

The Issuer and the Guarantor undertake promptly to notify the Dealers of any
change in the rating given by any Ratings Agency of the Issuer’s short-term debt
securities or upon it becoming aware that such rating has been put on a
“Creditwatch” list or other similar publication of formal review (including a
notice of change of outlook) by any Ratings Agency.


5.5.
Indemnification

(a)
Without prejudice to the other rights or remedies of the Dealers, each of the
Issuer and the Guarantor jointly and severally undertakes to each Dealer that if
that Dealer or any of its Relevant Parties incurs any liability, damages, cost,
loss or expense (including, without limitation, legal fees, costs and expenses)
(a Loss) arising out of or in connection with or based on:

(i)
the Issuer’s failure to make due payment under the Notes or the Deed of
Covenant; or

(ii)
any Notes not being issued for any reason (other than as a result of the failure
of any Dealer to pay for such Notes) after an agreement for that Note
Transaction has been made; or

(iii)
the Guarantor’s failure to make due payment under the Guarantee; or

(iv)
any breach or alleged breach of the representations, warranties, covenants or
agreements made or deemed to be repeated by the Issuer or the Guarantor in this
Agreement or any other Programme Agreement to which it is a party unless, in the
case of an alleged breach only, the allegation is being made by the relevant
Dealer or its Relevant Party; or

(v)
any untrue statement or alleged untrue statement of any material fact contained
in the Disclosure Documents or the omission or alleged omission to state therein
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading in any material
respect unless, in the case of an alleged untrue statement or omission, the
allegation is being made by the relevant Dealer or its Relevant Party,

the Issuer or, as the case may be, the Guarantor shall pay to that Dealer on
demand an amount equal to such Loss on an after tax basis. No Dealer shall have
any duty or obligation, whether as fiduciary or trustee for any Relevant Party
or otherwise, to recover any such payment or to account to any other person for
any amounts paid to it under this paragraph (a).


(b)
In case any allegation as described in sub-paragraphs (a)(iv) or (a)(v) above is
made or any action is brought against any Dealer or its Relevant Party in
respect of which recovery may be sought from the Issuer and/or the Guarantor, as
the case may be, under this Clause 5.5, the relevant Dealer shall promptly
notify the Issuer and/or the Guarantor, as the case may be, in writing but
failure to do so will not relieve the Issuer or the Guarantor from any liability
under this Agreement. If any such allegation is made, the parties agree to
consult in good faith with respect to the nature of the allegation. Subject to
paragraph (c) below, the Issuer or, as the case may be, the Guarantor may
participate at its own expense in the defence of any action.

(c)
If it so elects within a reasonable time after receipt of the notice referred to
in paragraph (b) above, the Issuer or, as the case may be, the Guarantor may,
subject as provided below, assume the defence of the action with legal advisers
chosen by it and approved by the relevant Dealer (such approval not to be
unreasonably withheld or delayed). Notwithstanding any such election a Dealer or
its Relevant Party may employ separate legal advisers reasonably acceptable to
the Issuer and the Guarantor, and the Issuer or the Guarantor shall not be
entitled to assume such defence and shall bear the reasonable fees and expenses
of such separate legal advisers if:

(i)
the use of the legal advisers chosen by the Issuer or the Guarantor to represent
the Dealer or Relevant Party would present such legal advisers with a conflict
of interest;

(ii)
the actual or potential defendants in, or targets of, any such action include
both the Dealer or its Relevant Party and the Issuer or the Guarantor and the
Dealer concludes that there may be legal defences available to it and/or other
Relevant Parties which are different from or additional to those available to
the Issuer or the Guarantor; or

(iii)
the Issuer or the Guarantor has not employed legal advisers reasonably
satisfactory to the Dealer to represent the Dealer or its Relevant Party within
a reasonable time after notice of the institution of such action.

(d)
If the Issuer or, as the case may be, the Guarantor assumes the defence of the
action, the Issuer or, as the case may be, the Guarantor shall not be liable for
any fees and expenses of legal advisers of the Dealer or its Relevant Party
incurred thereafter in connection with the action, except as stated in paragraph
(c) above.

(e)
Neither the Issuer nor the Guarantor shall be liable in respect of any
settlement of any action effected without its written consent, such consent not
to be unreasonably withheld or delayed. Neither the Issuer nor the Guarantor
shall, without the prior written consent of the Dealer (such consent not to be
unreasonably withheld or delayed), settle or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim or action in
respect of which recovery may be sought (whether or not the Dealer or its
Relevant Party is an actual or potential party to such claim or action) unless
such settlement, compromise or consent includes an unconditional release of each
Dealer and its Relevant Party from all liability arising out of such claim or
action and does not include a statement as to or an admission of fault,
culpability or failure to act by or on behalf of a Dealer or its Relevant Party.

5.6.
Costs and expenses

The Issuer, failing which the Guarantor, will:


(a)
pay, or reimburse the Arranger for, all reasonable costs and expenses (including
value added tax and any other taxes or duties and fees and disbursements of
counsel to the Arranger) incurred by the Arranger in connection with the
preparation, negotiation, printing, execution and delivery of the Programme
Agreements and the Notes and all documents contemplated by the Programme
Agreements and the Notes;

(b)
pay, or reimburse each Dealer for, all costs and expenses (including value added
tax and any other taxes or duties and fees and disbursements of counsel to such
Dealer) incurred by that Dealer in connection with the enforcement or protection
of its rights under the Programme Agreements, the Notes and all documents
contemplated by the Programme Agreements and the Notes; and

(c)
pay any stamp duty or other similar taxes (including any penalties and interest
in respect thereof) payable in connection with the entry into, delivery and
performance of any Programme Agreement or any Notes, and will indemnify and hold
harmless each Dealer on demand, on an after tax basis, from all liabilities
arising from any failure to pay or delay in paying such duty or taxes.

5.7.
Changes to the Programme

(a)
The Issuer, failing which the Guarantor, will notify each Dealer of:

(i)
any change in an Agent, or any change in any of the offices of such Agent; and

(ii)
any amendment to or termination of the Agency Agreement, the Deed of Covenant or
the Guarantee, by no later than 10 Business Days before the making of that
change, amendment or termination.

(b)
The Issuer and the Guarantor will not permit to become effective any change,
amendment or termination to the Agency Agreement, the Deed of Covenant or the
Guarantee which could reasonably be expected to adversely affect the interests
of any Dealer or the holder of any Notes then outstanding.

5.8.
Continuing obligations

The Issuer and the Guarantor will take such steps (in conjunction with the
Dealers, where appropriate) to ensure that any laws and regulations or
requirements of any governmental agency, authority or institution which may from
time to time be applicable to any Notes shall be fully observed and complied
with, including (without limitation) its obligations under Clauses 3.17 (U.S.
selling restrictions) and 5.9 (United Kingdom).


5.9.
United Kingdom

The Issuer will issue Notes under the Programme only if the following conditions
apply (or the Notes can otherwise be issued without contravention of Section 19
of the FSMA):


(a)
the relevant Dealer covenants in the terms set out in paragraph 3(a) of Schedule
2; and

(b)
the redemption value of each Note is not less than £100,000 (or an amount of
equivalent value denominated wholly or partly in a currency other than
Sterling), and no part of any Note may be transferred unless the redemption
value of that part is not less than £100,000 (or such an equivalent amount).

5.10.
Ireland

The Issuer will issue Notes under the Programme only in denominations of at
least €125,000 or the foreign currency equivalent thereof in accordance with
Commercial Paper Notice BSD C 01/02 issued by the Irish Central Bank.


5.11.
Sanctions

The Issuer and the Guarantor will each ensure that proceeds raised in connection
with the issue of any Notes will not directly or indirectly be lent, contributed
or otherwise made available to any person or entity (whether or not related to
the Issuer or the Guarantor) for the purpose of financing the activities of any
person or entity or for the benefit of any country currently the subject of any
Sanctions.



6.
OBLIGATIONS OF THE DEALERS

6.1.
Selling restrictions

Each Dealer represents and agrees that it has complied and will comply with the
selling restrictions set out in Schedule 2. Subject to those restrictions, each
Dealer is authorised by the Issuer and the Guarantor to circulate the Disclosure
Documents to actual or potential purchasers of Notes.


6.2.
Obligations several

The obligations of each Dealer under this Agreement are several.



7.
TERMINATION AND APPOINTMENT

7.1.
Termination

(a)
The Issuer may terminate the appointment of any Dealer on not less than 30 days’
written notice to the relevant Dealer. The Dealer may resign on not less than 30
days’ written notice to the Issuer. The Issuer shall promptly inform the other
Dealers and the Agent of such termination or resignation.

(b)
The rights and obligations of each party to this Agreement shall not terminate
in respect of any rights or obligations accrued or incurred before the date on
which such termination takes effect and the provisions of Clauses 5.5
(Indemnification) and 5.6 (Costs and expenses) shall survive termination of this
Agreement and delivery against payment for any of the Notes.

7.2.
Appointment of Dealers

(a)
The Issuer may appoint one or more Additional Dealers upon the terms of this
Agreement by sending a dealer accession letter to the Additional Dealer
substantially in the form of Schedule 4. The appointment will only become
effective if the Additional Dealer confirms acceptance of its appointment to the
Issuer by signing that dealer accession letter and delivering it to the Issuer.
The Issuer may limit that appointment to a particular issue of Notes or for a
particular period of time (which need not be a finite period of time).

(b)
The Additional Dealer shall become a party to this Agreement on the later of:

(i)
the date of the signature of the dealer accession letter by the Additional
Dealer in accordance with paragraph (a) above; and

(ii)
the date specified in the dealer accession letter as the date of appointment,
and the Additional Dealer shall then be vested with all the authority, rights,
powers, duties and obligations as if originally named as a Dealer under this
Agreement.

(c)
If the appointment of that Additional Dealer is limited to a particular issue of
Notes or period of time:

(i)
such authority, rights, powers, duties and obligations shall extend to the
relevant Notes or period only; and

(ii)
following the relevant issue of Notes or the expiry of the time period, the
relevant Additional Dealer shall have no further authority, rights, powers,
duties or obligations except such as may have accrued or been incurred priorto,
or in connection with, the issue of such Notes or during that time period.

(d)
The Issuer shall promptly notify the Agent of any appointment. If the
appointment of the Dealer is not limited to a particular issue of Notes or for a
particular period of time, the Issuer shall also notify the other Dealers of
that appointment. The Issuer agrees to supply to such Additional Dealer, upon
appointment, a copy of the conditions precedent documents specified in Schedule
1, if requested by the Additional Dealer.

7.3.
Transfers to affiliates

If, at any time, a Dealer transfers all or substantially all of its euro
commercial paper business to any of its affiliates then, on the date that
transfer becomes effective, the relevant affiliate shall become the successor to
that Dealer under this Agreement without the execution or filing of any paper or
any further act on the part of the parties to this Agreement. Upon that transfer
becoming effective, all references in this Agreement to the relevant Dealer
shall be deemed to be references to the relevant affiliate. The relevant Dealer
shall, promptly following that effective date, give notice of the transfer to
the Issuer with a copy to the Agent.



8.
CALCULATION AGENT

(a)
If floating rate Notes are to be issued, the Issuer will, at its discretion,
appoint either the relevant Dealer or the Agent or any other person to be the
Calculation Agent in respect of such floating rate Notes. The prior consent of
that Dealer, Agent or other person is required for this appointment.

(b)
If a Dealer has agreed to be the Calculation Agent, its appointment as such
shall be on the terms of the form of agreement set out in Schedule 5, and that
Dealer will be deemed to have entered into an agreement in that form for a
particular calculation if it is named as Calculation Agent in the redemption
calculation attached to or endorsed on the relevant Note.

(c)
If the Agent has agreed to be the Calculation Agent, its appointment shall be on
the terms set out in the Agency Agreement.

(d)
If the person who has agreed to act as Calculation Agent is not a Dealer or the
Agent, that person shall execute (if it has not already done so) an agreement
substantially in the form of the agreement set out in Schedule 5.


9.
STATUS OF THE DEALERS AND THE ARRANGER

The Arranger shall have only those duties, obligations and responsibilities
expressly specified in this Agreement. Each of the Dealers agrees that the
Arranger has only acted in an administrative capacity to facilitate the
establishment and/or maintenance of the Programme and has no responsibility to
it for:


(a)
the adequacy, accuracy, completeness or reasonableness of any representation,
warranty, undertaking, agreement, statement or information in the Information
Memorandum, this Agreement or any information provided by it in connection with
the Programme; or

(b)
the nature and suitability to it of all legal, tax and accounting matters and
all documentation in connection with the Programme or any Notes.


10.
NOTICES

10.1.
Written Communication

Any communication to be made under this Agreement shall be made in writing and,
unless otherwise agreed, be made by fax, letter, email or by telephone (to be
confirmed promptly by fax or letter).


10.2.
Delivery

(a)
Any communication by letter shall be made to the intended recipient and marked
for the attention of the person, or any one of them, at its relevant address and
shall be deemed to have been made upon delivery.

(b)
Any communication to be made by fax shall be made to the intended recipient and
marked for the attention of the person, or any one of them, at its relevant fax
number and shall be deemed to have been received when that fax communication has
been received by the intended recipient in legible form.

(c)
Any communication to be made by email shall be made to the intended recipient at
the relevant email address from time to time designated by that party to the
other parties for the purpose of this Agreement and shall be deemed to have been
received when the email communication has been received by the intended
recipient in legible form at the correct email address.

(d)
Any communication to be made by telephone shall be made to the intended
recipient at the relevant telephone number from time to time designated by that
party to the other parties for the purpose of this Agreement and shall be deemed
to have been received when made provided that prompt confirmation of that
communication is given by fax or letter.

10.3.
Contact details

For purposes of Clause 10.2 (Delivery), the relevant contact details of each
party to this Agreement shall be as set out in the signatory pages to this
Agreement, or as otherwise notified by any party to each other party to this
Agreement.


10.4.
Receipt

(a)
A communication given under this Agreement but received on a non-Business Day or
after business hours in the place of receipt will only be deemed to be given on
the next Business Day in that place.

(b)
A communication under this Agreement to a Dealer will only be effective on
actual receipt by that Dealer.

10.5.
Language

(a)
Any notice given in connection with a Programme Agreement or Note must be in
English.

(b)
Any other document provided in connection with a Programme Agreement or Note
must be:

(i)
in English; or

(ii)
if not in English, (unless the Dealers otherwise agree) accompanied by a
certified English translation. In this case, the English translation prevails
unless the document is a constitutional, statutory or other official document.


11.
PARTIAL INVALIDITY

If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.



12.
REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Dealer,
any right or remedy under the Programme Agreements shall operate as a waiver,
nor shall any single or partial exercise of any right or remedy prevent any
further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.



13.
COUNTERPARTS

This Agreement may be executed in any number of counterparts. This has the same
effect as if the signatures on the counterparts were on a single copy of this
Agreement.



14.
RIGHTS OF THIRD PARTIES

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or enjoy the benefit of any term
of this Agreement, but this does not affect any right or remedy of a third party
which exists or is available apart from that Act.



15.
GOVERNING LAW

This Agreement, any agreement for a Note Transaction and the Notes and any
noncontractual obligations arising out of or in connection with any of them
shall be governed by, and construed in accordance with, English law.



16.
ENFORCEMENT

16.1.
Jurisdiction

(a)
Subject to paragraph (c) below, the English courts have exclusive jurisdiction
to settle any dispute arising out of or in connection with this Agreement and
any agreement for a Note Transaction (including a dispute regarding their
existence, validity or termination and any dispute relating to any
non-contractual obligations arising out of or in connection with this Agreement
and any agreement for a Note Transaction) and each party submits to the
exclusive jurisdiction of the English courts.

(b)
Subject to paragraph (c) below, the parties to this Agreement agree that the
English courts are the most appropriate and convenient courts to settle any such
dispute and accordingly no such party will argue to the contrary.

(c)
To the extent allowed by law, a Dealer may take:

(i)
proceedings in any other court with jurisdiction; and

(ii)
concurrent proceedings in any number of jurisdictions.

16.2.
Service of process

(a)
The Issuer and the Guarantor each irrevocably appoints CSC Computer Sciences
EMEA Finance Limited at Royal Pavilion, Wellesley Road, Aldershot, Hampshire
GU11 1PZ, United Kingdom as its agent for service of process in any proceedings
before the English courts in connection with any Programme Agreement.

(b)
If any person appointed as process agent is unable for any reason to act as
agent for service of process, the Issuer or the Guarantor (as the case may be)
must immediately appoint another agent on terms acceptable to the Dealers.
Failing this, the Dealers may appoint another agent for this purpose.

(c)
The Issuer and the Guarantor each agree that failure by a process agent to
notify it of any process will not invalidate the relevant proceedings.

(d)
This Clause 16 does not affect any other method of service allowed by law.

16.3.
Waiver of trial by jury

EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH ANY PROGRAMME AGREEMENT OR NOTE OR ANY TRANSACTION
CONTEMPLATED BY ANY PROGRAMME AGREEMENT. THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO TRIAL BY COURT.


This Agreement has been entered into on the date stated at the beginning of this
Agreement.






Schedule 1    
CONDITION PRECEDENT DOCUMENTS


1.
Certified copies of the Issuer’s and the Guarantor’s constitutional documents,
including any certificates of change of name.

2.
Certified copies of all documents evidencing the internal authorisations
required to be granted by the Issuer and the Guarantor:

(a)
approving the terms of, and the transactions contemplated by, the Notes and
Programme Agreements to which it is a party and resolving that it execute the
Notes and Programme Agreements to which it is a party;

(b)
authorising a specified person or persons to execute the Notes and Programme
Agreements to which it is a party on its behalf; and

(c)
authorising a specified person, or persons on its behalf, to sign and/or
dispatch all documents and notices to be signed and/or despatched by it under or
in connection with Notes and Programme Agreements to which it is a party.

3.
Certified copies of any governmental or other consents required for the issue of
Notes and for the Issuer and the Guarantor to enter into, deliver and perform
its obligations under the Notes and the Programme Agreements (as applicable).

4.
Conformed copies of:

(a)
this Agreement, as executed;

(b)
the Agency Agreement, as executed;

(c)
the Deed of Covenant, as executed; and

(d)
the Guarantee, as executed.

5.
A copy of:

(a)
the confirmation from the Agent that a duly executed engrossment of each of the
Deed of Covenant and the Guarantee has been delivered to the Agent;

(b)
the confirmation from the Agent that the relevant forms of Definitive Note have
been security printed (if required by the Issuer), the relevant forms of Global
Note have been prepared and have been delivered to the Agent; and

(c)
the confirmation of acceptance of appointment from the agent for service of
process.

6.
A legal opinion from:

(a)
legal adviser(s) acceptable to the Dealers qualified in the law of the
jurisdiction of incorporation of the Issuer and the Guarantor; and

(b)
Allen & Overy LLP, English legal advisers to the Dealers.

7.
The Information Memorandum.

8.
A list of the names and titles and specimen signatures of the persons
authorised:

(a)
to sign on behalf of the Issuer and the Guarantor (as applicable) the Notes and
the Programme Agreements to which it is a party;

(b)
to sign on behalf of the Issuer and the Guarantor all notices and other
documents to be delivered in connection with the Programme Agreements and the
Notes; and

(c)
to take any other action on behalf of the Issuer and the Guarantor in relation
to the euro-commercial paper programme established by the Programme Agreements.

9.
Written confirmation that Moody’s has granted a rating for the Programme.







Schedule 2    
SELLING RESTRICTIONS
1.
General

Each Dealer represents and agrees that it will observe all applicable laws and
regulations in any jurisdiction in which it may offer, sell, or deliver Notes
and it will not directly or indirectly offer, sell, resell, re-offer or deliver
Notes or distribute any Disclosure Document, circular, advertisement or other
offering material in any country or jurisdiction except under circumstances that
will result, to the best of its knowledge and belief, in compliance with all
applicable laws and regulations.


2.
United States of America

Each Dealer understands and agrees that the Notes and the Guarantee have not
been and will not be registered under the Securities Act and may not be offered
or sold within the United States or to, or for the account or benefit of, U.S.
persons except in accordance with Regulation S or pursuant to an exemption from
the registration requirements of the Securities Act. Each Dealer represents,
warrants and undertakes that it has not offered or sold, and will not offer or
sell, any Notes and the Guarantee as part of their distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
and the closing date (the “distribution compliance period”), except in
accordance with Regulation S. Each Dealer agrees that, at or prior to
confirmation of sale of Notes and the Guarantee, it will have sent to each
distributor, dealer or person receiving a selling concession, fee or other
remuneration that purchases Notes and the Guarantee from it during the
distribution compliance period a confirmation or notice to substantially the
following effect:


“The Securities covered hereby have not been registered under the U. S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering and the
closing date, except in either case in accordance with Regulation S under the
Securities Act. Terms used above have the meanings given to them in Regulation
S.”


Each Dealer also represents, warrants and undertakes that neither it, its
affiliates nor any persons acting on its or their behalf has engaged or will
engage in any directed selling efforts (as defined in Regulation S) with respect
to the Notes and the Guarantee, and that it and they have complied and will
comply with the offering restrictions requirement of Regulation S. Terms used
above have the meaning given to them by Regulation S.


3.
The United Kingdom

Each Dealer represents and agrees that:


(a)    
(i)
it is a person whose ordinary activities involve it in acquiring, holding,
managing or disposing of investments (as principal or agent) for the purposes of
its business; and

(ii)
it has not offered or sold and will not offer or sell any Notes other than to
persons whose ordinary activities involve them in acquiring, holding, managing
or disposing of investments (as principal or agent) for the purposes of their
businesses or who it is reasonable to expect will acquire, hold, manage or
dispose of investments (as principal or agent) for the purposes of their
businesses where the issue of the Notes would otherwise constitute a
contravention of section 19 of the Financial Services and Markets Act 2000 (the
“FSMA”) by the Issuer;

(b)
it has only communicated or caused to be communicated and will only communicate
or cause to be communicated any invitation or inducement to engage in investment
activity (within the meaning of section 21 of the FSMA) received by it in
connection with the issue or sale of any Notes in circumstances in which section
21(1) of the FSMA does not apply to the Issuer or the Guarantor; and

(c)
it has complied and will comply with all applicable provisions of the FSMA with
respect to anything done by it in relation to such Notes in, from or otherwise
involving the United Kingdom.

4.
Ireland

4.1
Each Dealer represents and agrees that:

(a)
to the extent applicable, it will not underwrite the issue or placement of the
Notes otherwise than in conformity with the provisions of the Irish European
Communities (Markets in Financial Instruments) Regulations 2007 (Nos. 1 to 3)
(as amended) and any codes of conduct, conditions, requirements and other
enactments issued, imposed or approved by the Central Bank of Ireland in
connection therewith and the provisions of the Investor Compensation Act 1998
(as amended);

(b)
it will not underwrite the issue or placement of the Notes, otherwise than in
conformity with the provisions of the Irish Central Banks Acts 1942 to 2014 (as
amended), Notice BSD C01/02 issued by the Irish Central Bank and any codes of
conduct rules made under Section 117(1) of the Central Bank Act 1989 (as
amended) or any regulations issued pursuant to Part 8 of the Central Bank
(Supervision and Enforcement) Act 2013 (as amended);

(c)
it will not underwrite the issue or placement of, or otherwise act in Ireland in
respect of, the Notes otherwise than in conformity with the provisions of the
Prospectus (Directive 2003/71/EC) Regulations 2005 (as amended), the Irish
Companies Act 2014 and any rules issued under Section 1363 of the Irish
Companies Act 2014 by the Central Bank of Ireland; and

(d)
it will not underwrite the issue or placement of, or otherwise act in Ireland in
respect of, the Notes, otherwise than in conformity with the provisions of (A)
the Market Abuse Regulation (Regulation EU 596/2014); (B) the Market Abuse
Directive on criminal sanctions for market abuse (Directive 2014/57/EU); (C) the
European Union (Market Abuse) Regulations 2016 (S.I. No. 349 of 2016), as
amended; and (D) any rules issued by the Central Bank of Ireland pursuant
thereto or under Section 1370 of the Irish Companies Act 2014,

as each of the foregoing may be amended, restated, varied, supplemented and/or
otherwise replaced from time to time.
5.
Japan

The Notes have not been and will not be registered under the Financial
Instruments and Exchange Act of Japan (Act No. 25 of 1948, as amended; the
“FIEA”). Accordingly, each Dealer represents and agrees that it has not,
directly or indirectly, offered or sold and will not, directly or indirectly,
offer or sell any Notes in Japan or to, or for the benefit of, any resident of
Japan (as defined under Item 5, Paragraph 1, Article 6 of the Foreign Exchange
and Foreign Trade Act (Act No. 228 of 1949, as amended)), or to others for
re-offering or resale, directly or indirectly, in Japan or to, or for the
benefit of, a resident of Japan except pursuant to an exemption from the
registration requirements of, and otherwise in compliance with, the FIEA and any
other applicable laws, regulations and ministerial guidelines of Japan.






Schedule 1    
NOTIFICATION LETTER FOR AN INCREASE IN THE MAXIMUM AMOUNT


[Letterhead of Issuer]


To: The Dealers referred to below


cc. [Citibank N.A., London Branch] (as “ Agent”)


cc. Citibank Europe plc, UK Branch (as “Arranger”)


[Date]


Dear Sirs


€1,000,000,000 euro-commercial paper programme


We refer to an amended and restated dealer agreement dated 3 April 2017 (as
amended, supplemented, novated or restated from time to time, the “Dealer
Agreement”) between ourselves as Issuer and DXC Technology Company (formerly
known as Everett SpinCo, Inc.) as Guarantor, Bank of America Merrill Lynch
International Limited, Barclays Bank PLC, Bayerische Landesbank, Citibank Europe
plc, UK Branch and Goldman Sachs International as Dealers and the Arranger
relating to a €1,000,000,000 euro-commercial paper programme. Terms used in the
Dealer Agreement shall have the same meaning in this letter.


In accordance with Clause 2.7 (Increase in Maximum Amount) of the Dealer
Agreement, we hereby notify each of the addressees listed above that the Maximum
Amount is to be increased from [ 000,000,000] to [ 000,000,000] with effect from
[ ], subject to delivery to the Dealers, the Arranger and the Agent of the
following documents:


(a)
a certificate from a duly authorised officer of the Issuer and the Guarantor
confirming that no changes have been made to the constitutional documents of the
Issuer or the Guarantor since the date of the Dealer Agreement or, if there has
been a change, a certified copy of the constitutional documents currently in
force;

(b)
certified copies of all documents evidencing the internal authorisations and
approvals required to be granted by the Issuer and the Guarantor for such an
increase in the Maximum Amount;

(c)
certified copies of [specify any applicable governmental or other consents
required by the Issuer/Guarantor in relation to the increase];

(d)
a list of names, titles and specimen signatures of the persons authorised to
sign on behalf of the Issuer and the Guarantor all notices and other documents
to be delivered in connection with such an increase in the Maximum Amount;

(e)
an updated or supplemental Information Memorandum reflecting the increase in the
Maximum Amount of the Programme;

(f)
legal opinions from Dealers’ English law counsel and legal counsel in the
jurisdiction of the Issuer and the Guarantor; and

(g)
confirmation that Standard & Poor’s Ratings Services is maintaining its current
rating for the Programme.

Yours faithfully,








..............................
for and on behalf of
DXC Capital Funding Limited






Schedule 2    
DEALER ACCESSION LETTER


[Letterhead of Issuer]


[Date]


To: [Name of Dealer]


cc.: [list all permanent Dealers]


cc.: [Citibank N.A., London Branch] as Agent


Dear Sirs


€1,000,000,000 euro-commercial paper programme


We refer to an amended and restated dealer agreement dated 3 April 2017 (as
amended, supplemented, novated or restated from time to time, the “Dealer
Agreement”) between ourselves as Issuer, and DXC Technology Company (formerly
known as Everett SpinCo, Inc.) as Guarantor, Citibank Europe plc, UK Branch as
Arranger, Bank of America Merrill Lynch International Limited, Barclays Bank
PLC, Bayerische Landesbank, Citibank Europe plc, UK Branch and Goldman Sachs
International as Dealers relating to a €1,000,000,000 euro-commercial paper
programme. Terms used in the Dealer Agreement shall have the same meaning in
this letter.


In accordance with Clause 7.2 (Appointment of Dealers) and upon the terms of the
Dealer Agreement, we hereby appoint you as an Additional Dealer [for the
Programme [with Immediate effect][with effect from [ ]]/[for the issue of
[description of issue][for the period • to •]]. [Copies of each of the condition
precedent documents set out in Schedule 1 to the Dealer Agreement have been sent
to you, as requested].


Please confirm acceptance of your appointment upon such terms by signing and
returning to us the enclosed copy of this letter, whereupon you will, in
accordance with Clause 7.2 (Appointment of Dealers) of the Dealer Agreement,
become a party to the Dealer Agreement vested with all the authority, rights,
powers, duties and obligations set out in that Clause 7.2.


Yours faithfully






..............................
for and on behalf of
DXC Capital Funding Limited


We hereby confirm acceptance of our appointment as a Dealer upon the terms of
the Dealer Agreement referred to above. For the purposes of Clause 10 (Notices)
of the Dealer Agreement our contact details are as follows:


[NAME OF DEALER]


Address:     [         ]


Telephone:     [         ]
Fax:         [         ]
Contact:     [         ]


Dated: ....................................


Signed: .....................................
for [Name of new Dealer]






Schedule 3    
FORM OF CALCULATION AGENCY AGREEMENT
THIS AGREEMENT is made on [•]


BETWEEN:


(1)
DXC CAPITAL FUNDING LIMITED, a private company limited by shares and
incorporated and registered under the laws of Ireland, with registered number
563585, as issuer (the “Issuer”);



(2)
DXC TECHNOLOGY COMPANY (formerly known as Everett SpinCo, Inc.), a corporation
incorporated in the state of Nevada, with its registered address at 1775 Tysons
Boulevard, Tysons, Virginia, 22102, as guarantor (the “Guarantor”); and



(3)
[CALCULATION AGENT], as the Calculation Agent appointed pursuant to the terms
hereof (the “Calculation Agent”, which expression shall include any successor
thereto).



WHEREAS:


(A)
Under an amended and restated dealer agreement (as amended, supplemented,
novated or restated from time to time, the “Dealer Agreement”) dated 3 April
2017 and made between, among others, the Issuer and the Dealer(s) referred to
therein, and an issue and paying agency agreement (as amended, supplemented
and/or restated from time to time, the “Agency Agreement”) dated 3 April 2017
and made between, among others, the Issuer and the agent[s] referred to therein,
the Issuer established a euro-commercial paper programme (the “Programme”).



(B)
The Dealer Agreement contemplates, inter alia, the issue under the Programme of
floating rate notes and provides for the appointment of calculation agents in
relation thereto. Each such calculation agent’s appointment shall be on
substantially the terms and subject to the conditions of this Agreement.

IT IS AGREED as follows:


1.
INTERPRETATION

(a)
Terms not expressly defined herein shall have the meanings given to them in the
Dealer Agreement or the Agency Agreement.

(b)
Any reference in this Agreement to a statute, any provision thereof or to any
statutory instrument, order or regulation made thereunder shall be construed as
a reference to such statute, provision, statutory instrument, order or
regulation as the same may have been, or may from time to time be, amended or
re-enacted.

(c)
“Relevant Notes” means such floating rate notes in respect of which the
Calculation Agent is appointed.

2.
APPOINTMENT OF CALCULATION AGENT

The Issuer appoints the Calculation Agent as its agent for the purpose of
calculating the amount of interest in respect of the Relevant Notes upon the
terms and subject to the conditions of this Agreement. The Calculation Agent
accepts such appointment.


3.
DETERMINATION AND NOTIFICATION

(a)
The Calculation Agent shall determine the amount of interest payable on, each
Relevant Note in accordance with the redemption calculation applicable thereto.

(b)
The Calculation Agent shall as soon as it has made its determination as provided
for in paragraph (a) above (and, in any event, no later than the close of
business on the date on which the determination is made) notify the Issuer and
the Agent (if other than the Calculation Agent) of the amount of interest so
payable.

4.
STAMP DUTIES

The Issuer will pay any stamp, registration and other similar taxes and duties
(including any interest and penalties thereon or in connection therewith)
payable in connection with the execution, delivery and performance of this
Agreement.


5.
INDEMNITY AND LIABILITY

(a)
The Issuer, failing which the Guarantor, shall indemnify and hold harmless on
demand the Calculation Agent, on an after tax basis, against any claim, demand,
action, liability, damages, cost, loss or expense (including, without
limitation, legal fees and any applicable value added tax) which it may incur
arising out of, in connection with or based upon the proper exercise of its
powers and duties as Calculation Agent under this Agreement, except such as may
result from its own negligence, default or bad faith or that of its officers,
employees or agents.

(b)
The Calculation Agent shall indemnify and hold harmless on demand the Issuer and
the Guarantor, on an after tax basis, against any claim, demand, action,
liability, damages, cost, loss or expense (including, without limitation, legal
fees and any applicable value added tax) which it may incur or which may be made
against the Issuer as a result of or in connection with the appointment or the
exercise of the powers and duties of the Calculation Agent under this Agreement
resulting from the negligence, default or bad faith of the Calculation Agent or
that of its officers, employees or agents.

(c)
The Calculation Agent may, after prior written notice to the Issuer, consult as
to legal matters with lawyers selected by it, who may be employees of, or
lawyers to, the Issuer. If such consultation is made, the Calculation Agent
shall be protected and shall incur no liability for action taken or not taken by
it as Calculation Agent or suffered to be taken with respect to such matters in
good faith (after consultation with the Issuer), without negligence and in
accordance with the opinion of such lawyers, as addressed to both parties.

6.
CONDITIONS OF APPOINTMENT

The Calculation Agent, the Guarantor and the Issuer agree that its appointment
will be subject to the following conditions:


(a)
in acting under this Agreement, the Calculation Agent shall act as an
independent expert and shall not assume any obligations towards or relationship
of agency or trust for the Issuer or the owner or holder of any of the Relevant
Notes or any interest therein;

(b)
unless otherwise specifically provided in this Agreement, any order,
certificate, notice, request, direction or other communication from the Issuer
made or given under any provision of this Agreement shall be sufficient if
signed or purported to be signed by a duly authorised employee of the Issuer;

(c)
the Calculation Agent shall be obliged to perform only those duties which are
set out in this Agreement;

(d)
the Calculation Agent and its officers and employees, in its individual or any
other capacity, may become the owner of, or acquire any interest in, any
Relevant Notes with the same rights that the Calculation Agent would have if it
were not the Calculation Agent hereunder; and

(e)
all calculations and determinations made pursuant to this Agreement by the
Calculation Agent shall (save in the case of manifest error) be binding on the
Issuer, the Calculation Agent and (if other than the Calculation Agent) the
holder(s) of the Relevant Notes and no liability to such holder(s) shall attach
to the Calculation Agent in connection with the exercise by the Calculation
Agent of its powers, duties or discretion under or in respect of the Relevant
Notes in accordance with the provisions of this Agreement.

7.
ALTERNATIVE APPOINTMENT

If, for any reason, the Calculation Agent ceases to act as such or fails to
comply with its obligations under Clause 3, the Issuer shall appoint the Agent
as Calculation Agent in respect of the Relevant Notes.


8.
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement, but
this does not affect any right or remedy of any person which exists or is
available apart from that Act.


9.
GOVERNING LAW

This Agreement and every agreement for the issue and purchase of Notes and any
non-contractual obligations arising out of or in connection with any of them
shall be governed by, and construed in accordance with, English law.
10.
JURISDICTION

(a)
The English courts have exclusive jurisdiction to settle any dispute arising out
of or in connection with this Agreement (including a dispute regarding the
existence, validity or termination of this Agreement and any dispute relating to
any non-contractual obligations arising out of or in connection with this
Agreement) and each party submits to the exclusive jurisdiction of the English
courts.

(b)
The parties to this Agreement agree that the English courts are the most
appropriate and convenient courts to settle any such dispute and accordingly no
such party will argue to the contrary.

(c)
To the extent allowed by law, the Calculation Agent may take:

(i)
proceedings in any other court with jurisdiction; and

(ii)
concurrent proceedings in any number of jurisdictions.

11.
SERVICE OF PROCESS

(a)
The Issuer and the Guarantor each irrevocably appoints CSC Computer Sciences
EMEA Finance Limited at Royal Pavilion, Wellesley Road, Aldershot, Hampshire
GU11 1PZ, United Kingdom as its agent under this Agreement for service of
process in any proceedings before the English courts in connection with this
Agreement.

(b)
If any person appointed as process agent is unable for any reason to act as
agent for service of process, the Issuer or the Guarantor (as the case may be)
must immediately appoint another agent on terms acceptable to the Calculation
Agent. Failing this, the Calculation Agent may appoint another agent for this
purpose.

(c)
The Issuer and the Guarantor each agree that failure by a process agent to
notify it of any process will not invalidate the relevant proceedings.

(d)
This Clause does not affect any other method of service allowed by law.

12.
PARTIAL INVALIDITY

If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.


13.
COUNTERPARTS

This Agreement may be signed in any number of counterparts. This has the same
effect as if the signatures on the counterpart were on a single copy of this
Agreement.


This Agreement has been entered into on the date stated at the beginning of this
Agreement.






DXC CAPITAL FUNDING LIMITED




By:     ..................................




DXC TECHNOLOGY COMPANY






By: ……………………..






[NAME OF CALCULATION AGENT]




By: ..................................



SIGNATORIES


The Issuer
DXC CAPITAL FUNDING LIMITED
By:
 
Address:
3rd Floor, Kilmore House,
Spencer Dock,
Dublin 1
Ireland
Telephone:
+353 1 614 6240
Fax:
353 1 614 6250
Contact:
The Directors





The Guarantor
DXC TECHNOLOGY COMPANY
By:
 
Address:
1775 Tysons Boulevard
Tysons
Virginia 22102
United States
Telephone:
 
Fax:
 
Contact:
Vice President - Finance and Corporate Treasurer




The Arranger
CITIBANK EUROPE PLC, UK BRANCH
By:
 
Address:
Citigroup Centre
Canada Square
Canary Wharf
London E14 5LB
United Kingdom
Telephone:
44 207 986 9070
Fax:
44 207 986 6837
Contact:
Short Term Fixed Income Desk





The Dealers


BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED
By:
 
Address:
2 King Edward Street
London EC1A 1HQ
United Kingdom
Telephone:
 
Fax:
 
Contact:
ECP Desk







BARCLAYS BANK PLC
By:
 
Address:
5 The North Colonnade
Canary Wharf
London E14 4BB
United Kingdom
Telephone:
44 20 7773 9075
Fax:
44 20 7516 7548
Email:
ecp@barclays.com
Contact:
ECP Trading Desk





BAYERISCHE LANDESBANK
By:
 
Address:
Brienner Straße 18
80333
Munich
Germany
Telephone:
49 89 2171 28882
Fax:
+
Email:
marion.legler@bayernlb.de
Contact:
ECP Trading Desk










GOLDMAN SACHS INTERNATIONAL


By:
 
Address:
Peterborough Court
133 Fleet Street
London EC4A 2BB
United Kingdom
Telephone:
 
Fax:
 
Contact:
Money Markets Desk





Davis Polk & Wardwell London LLP
    